Title: To Thomas Jefferson from Robert Smith, 18 December 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy Dept. 18 Decr. 1804
                  
                  A number of Commissions are required for the Navy Officers whose appointments have been lately confirmed by the Senate. Herewith I enclose 20, (the number necessary) to which I have the honor to request your Signature. 
                  I am respectfully Sir, yr. ob servt.
                  
                     Rt Smith 
                     
                  
               